Title: Enclosure: Statement of Men in the Army, 24 November 1794
From: Washington, George
To: 


          
            Department of War November 24th 1794
          
          Statement of the non commissioned Officers and privates in the service of the United States specifying the places where they are and the periods which they have still to serve.
          
          
            
              Under General Wayne and at the posts on the lower parts of the Ohio
              2643
            
            
              Posts on the Upper parts of the Ohio, and on the march
              398
            
            
              South Western Territory
              73
            
            
              Georgia
              146
            
            Fortifications on the Sea Coast and at the recruiting rendezvois
              369
            
            
              
              3629
            
          
          
          
            
              Inlisted in
              1791 and will expire in 1794
              202
            
            
              Ditto
              1792 and will expire before 30 June 1795
              1607
            
            
              Do
              will expire from 1 July to 31 Decemr
              602
            
            
              Do
              1793 will expire in 1796
              692
            
            
              Do
              1794 will expire in 1797
              368
            
            
              Muster rolls wanted for[,] estimated to be enlisted in 1793 and 1794

              158
             
            
            
              
              
              3629
            
          
          
            H. Knoxsecy of War
          
        